DETAILED ACTION
	Claims 1-17 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 3/16/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating and/or ameliorating a gastrointestinal disorder caused by pinworm infections, does not reasonably provide enablement for a method of preventing pinworm infection or a method of treating, preventing, and/or ameliorating a gastrointestinal disorder caused by any and all intestinal helminths other than pinworm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors for considering in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
While all of the factors have been considered, only those deemed necessary for a prima facie case of non-enablement are set forth below.
	Scope of the Claims
	The claims broadly encompass the treating, preventing, and/or amelioration of ANY GI disorder caused by ANY intestinal helminths via the topical application of a composition comprising a therapeutically effective amount of a peroxide and a suitable carrier.  
	Knowledge of the Art
  	Guhl (US Pat. No. 4,942,041; of record in IDS) discloses a method of treating human patients infested with Enterobius vermicularis pinworm (an “intestinal helminth”) comprising topically applying a composition comprising a peroxide.  Guhl teaches that the mechanism of action of the method involves the destruction of the eggs of the pinworm (column 1, last paragraph).  Guhl exemplifies the treatment of a human subject with threadworm (i.e., “pinworm”) eggs present on the skin, and states that the itching caused by the eggs disappeared almost immediately after topical application to the infected area (Example section of column 3).  Guhl teaches that threadworm infections spread by inhalation or ingestion of eggs, resulting first in primary infection and initial colonization in the intestine, followed by the laying of eggs in the anal region (column 1, 3rd paragraph).  
The CDC page for Soil transmitted helminths discloses that soil-transmitted helminths including ascariasis, hookworm, and whipworm live in the intestine, but that the eggs produced by these helminths hatch in the soil and release larvae which mature into a form that penetrates the skin of humans.  
Guidance/Working Examples
The present specification provides Example 2, which exemplifies the administration of an inventive composition to a subject diagnosed with a pinworm infection, and teaches that immediate relief was reported, and that no pinworms were observed during the month after the second dose.  The example does not expressly state the manner in which the composition was administered, but based upon the broader teachings of the specification, the Office interprets Example 2 as involving the topical administration of the composition, since the specification does not describe any other route of administration.  The specification does not exemplify or even suggest the treatment of any specific intestinal helminths other than pinworm, such as helminths whose eggs hatch not on human skin but rather in the soil, as is the case with ascariasis, hookworm, and whipworm infections as taught by the CDC web page.  
Predictability in the Art
In light of Guhl’s teaching that the mechanism by which a peroxide composition treats a pinworm helminth infection is by destruction of pinworm eggs upon topical application of the composition to the portion of skin containing the eggs, the skilled artisan would have recognized a high degree of unpredictability in successfully treating a helminth infection using a topically applied peroxide composition wherein the eggs are present and hatch not on skin but rather in the soil, as is the case with ascariasis, hookworm, and whipworm infections as taught by the CDC web page.  It would have been unclear as to how treating an intestinal helminth infection in a subject by applying a peroxide composition to skin that is not even infected with helminth eggs could treat, ameliorate, or prevent a gastrointestinal disorder caused by the intestinal helminth. The skilled artisan further would have recognized a high degree of unpredictability even in successfully preventing a GI disorder caused by a pinworm infection via topical application of a peroxide composition, in light of Guhl’s teaching that the initial primary infection of pinworm occurs not by the laying of eggs on the skin, but rather by inhalation or ingestion of eggs resulting in colonization of the intestine.  The skilled artisan could not have reasonably predicted that topical application of a peroxide composition to skin could have prevented inhalation or ingestion of pinworm eggs through the nose or mouth or otherwise prevent the initial primary infection and colonization of the host and its associated symptomatology, since it occurs internally in the intestine and not on external skin to which the topical composition would be applied.  Therefore, the Office concludes there was a high degree of unpredictability at the effective filing date of the present invention in treating or preventing intestinal helminth GI disorders over the full scope of the claims using topical application of a peroxide composition as recited by the claims, based upon the evidence of record. 
Quantity of Experimentation
In light of the breadth of the claims, the information in the prior art concerning the differences in the life cycles of different intestinal helminths, the unpredictability in the art, and the lack of any evidence either internally in the specification or extrinsically in the prior art regarding the successful treatment of intestinal helminths via topical application of a peroxide composition as claimed even in those cases where no intestinal helminth eggs are present on the skin,  it would have required extensive and undue experimentation to determine whether the claimed method could prevent a GI disorder caused by a pinworm infection or prevent, treat, or ameliorate a GI disorder caused by intestinal helminths other than pinworm.  Therefore, the claims are prima facie non-enabled over their full scope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 12-13 both recite “the additional active agent,” but claim 11, from which claims 12-13 depend, recites “at least one additional active agent,” such that it is unclear whether the limitations of claims 12-13 need apply to only one of the additional active agents, or to all active agents if more than one is present.  Clarification is required.  This rejection could be overcome by amending claims 12-13 to recite “the at least one additional agent.”  
Claims 14-15 both recite “the treatment,” but there is no clear antecedent basis for this limitation in base claim 1, which does not recite a “treatment.”  Clarification is required.  This rejection could be overcome by amending claims 14-15 to recite “the method” in place of “the treatment.”  
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Guhl et al. (US Pat. No. 4,942,041; of record in IDS).  
 As to claims 1, 3, 8, 11, and 13-17, Guhl discloses a method of treating human patients infested with Enterobius vermicularis (an “intestinal helminth”) comprising topically applying a composition comprising a peroxide such as hydrogen peroxide or a peroxide release along with an alcohol and water (both a “carrier suitable for topical administration” of claim 1)(column 1; 1st and last paragraphs and claim 1 of Guhl).  The present disclosure teaches enterobiasis infection itself as being a gastrointestinal disorder (see claim 3 as well as paragraph 14 of the specification as published).  Therefore, the Guhl method, by treating an enterobiasis infection, is also a treatment of a gastrointestinal disorder caused by an intestinal helminth as recited by claims 1 and 3.
Regarding claim 8, the peroxide of Guhl is not encapsulated.  
As to claims 11 and 13-17, Guhl further teaches that administration of the topical composition is preferably accompanied by internal worm therapy (i.e., systematic therapy of claim 13) using a conventional anti-worm medication (paragraph bridging columns 1-2), and Guhl teaches administration of the topical composition every day until remission (see paragraph bridging columns 3-4), which reads on the at least two doses of administration wherein the second/consecutive dose is administered within 7-14 days of the first dose language as recited by claims 14-17, and until remission as recited by claims 16-17.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8, 11, and 13-17 are rejected under 35 U.S.C. 103 as unpatentable over Guhl et al. (US Pat. No. 4,942,041).
The teachings of Guhl are relied upon as discussed above but Guhl’s disclosure of the use of hydrogen peroxide in the amount of 0.2-0.7% (column 3, 1st full paragraph) is below the amounts recited by claims 5-6.    
As to claims 5-6, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to optimize the amount of peroxide in the composition administered by the Guhl method to arrive at the claimed amounts, since the amount of peroxide is a result effective variable that will affect the therapeutic efficacy of the composition.  Additionally, the skilled artisan would have noted that the amount disclosed by Guhl is for hydrogen peroxide, and that when other peroxides are employed, the optimal amount may be different, thereby providing an additional motivation to perform an optimization process on said amount.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 2, 4, and 7 are rejected under 35 U.S.C. 103 as unpatentable over Guhl et al. (US Pat. No. 4,942,041) as applied to claims 1, 3, 5-6, 8, 11, and 13-17 above, and further in view of Vil et al. (Molecules 2017, 22, 1881).
The teachings of Guhl are relied upon as discussed above, but Guhl does not further expressly disclose that the peroxide is benzoyl peroxide as required by claims 2, 4, and 7.
Vil is a review of peroxides with antihelmintic, antiprotozoal, fungicidal, and antiviral activity (Title and Abstract), and teaches benzoyl peroxide as a peroxide with known bioactivity Page 27).
As to claims 2, 4, and 7, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Guhl by selecting benzoyl peroxide as the type of peroxide, since Guhl teaches the use of peroxides generally as suitable for use as the anti-helminth agent and Vil teaches benzoyl peroxide as another type of peroxide with known bioactivity, such that the skilled artisan reasonably would have expected that benzoyl peroxide could serve as the anti-helminth agent in the Guhl method, such a modification being merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.
Claims 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Guhl et al. (US Pat. No. 4,942,041) in view of Vil et al. (Molecules 2017, 22, 1881) as applied to claims 1, 3, 5-6, 8, 11, and 13-17 above, and further in view of Sertchook et al. (US Pat. No. 9,687,465; of record in IDS).
The teachings of Guhl are relied upon as discussed above, but Guhl and Vil do not further expressly disclose that the benzoyl peroxide is encapsulated (claim 9) by silica (claim 10).
Sertchook teaches a topical composition for treating rosacea coprising benzoyl peroxide as the active (column 1, 1st paragraph and column 2, 4th paragraph), wherein the benzoyl peroxide is encapsulated by silica in order to generate a controlled release drug delivery system (column 6, lines 30-59 and Example 1).
As to claims 9-10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Guhl and Vil as combined supra by encapsulating the benzoyl peroxide in silica, since Sertchook teaches that by doing so, one can advantageously create a controlled release of the benzoyl peroxide from the topical composition.  
Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Guhl et al. (US Pat. No. 4,942,041) in view of Vil et al. (Molecules 2017, 22, 1881) as applied to claims 1, 3, 5-6, 8, 11, and 13-17 above, and further in view of Lloyd et al. (Journal of Pharmacy Technology 2014, Vol. 30(4) 130-139).
 The teachings of Guhl are relied upon as discussed above, but Guhl does not further expressly disclose the identity of the additional active agent, such as those recited by claim 12 such as albendazole.
Lloyd is a literature review regarding the treatment options for intestinal helminthic infections, and concludes that albendazole is the drug of choice for pinworm infections (i.e., a type of intestinal helminth infection)(Title and Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Guhl by selecting albendazole as the additional active agent, because Guhl expressly teaches that it is preferred that an additional systemic medication be administered alongside the topical composition disclosed therein, and Lloyd expressly teaches that the systemically administered albendazole medication is the drug of choice for pinworm infections, such that the skilled artisan would have been motivated to select it as the systemic drug for co-administration in the Guhl method.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645